DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the first and second lasers" and “the illuminator” in line 5.  There is insufficient antecedent basis for these limitations in the claim. Applicant should note that claims 11-14 are held as indefinite because of their dependency and from claim 10.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-11, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houde-Water (US 9,488,445).
Regarding claims 1, 15 and 17, Houde-Water discloses a rifle 10 (see Fig. 21) comprising: a barrel (Fig. 21, not labelled but shown); a rail extending 80 along the barrel (as seen in Fig. 21; applicant should note that adapter 80 has a rail 78 [see in Fig. 7-17] which extends along the barrel as seen in Fig. 21; applicant could overcome this interpretation if they claim something more specific then just a rail, which can be reasonably and broadly construed as any device that contains a rail); and a laser and illuminator system 76 comprising a cartridge 70 that is releasably held in a front portion of the rail (Fig. 7-17; applicant should also note that Houde-Water discloses that “A more detailed example of a laser sight that can be assembled within a common housing is described in my U.S. Pat. No. 5,509,226, which is hereby incorporated by reference”)
Regarding claim 2, Houde-Water further discloses wherein a cavity is defined in the front portion of the rail 80 and is sized and configured to receive the cartridge in an installed position Fig. 7-17).
Regarding claim 9, Houde-Water further discloses wherein: the cartridge comprises a first electrical connection at a rear portion thereof, a second electrical connection is in the cavity; and the first electrical connection and the second electrical connection engage one another when the cartridge is received in the cavity in the installed position (Fig. 6-8).
Regarding claim 10, Houde-Water Further discloses a foregrip (handguard) that is releasably connectable to a bottom portion of the rail (as seen in Fig. 21; rail releasably connects to handguard via element 81) at a plurality of different axial positions (Fig. 21; any position along the handguard); and a battery held in a chamber of the foregrip, wherein the cartridge, including the first and second lasers and the illuminator, is electrically connected to and receives power from the battery in the installed position (Houde-Water explicity states that: “The power supply 72, which is preferably in the form of one or more batteries, can be located within an extension of the common housing 70 or can be located elsewhere in the primary rail mount or within the small-arm discharge device, such as within the grip of a firearm.”.
Regarding claim 11, Houde-Water further discloses at least one controller operatively associated with the laser and illuminator system (Fig. 29-32; Col. 10 lines 49- Col. 11, line 23).
Regarding claim 13, Houde-Water further discloses at least one cable extending along or through the rail between the laser and illuminator system and the foregrip and configured to electrically connect the laser and illuminator system and the battery and/or the controller (Fig. 20).

Claim(s) 1, 2, 9, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merlino et al (US 2015/024770) [hereinafter Merlino].
Regarding claims 1 and 17, Merlino discloses a rifle comprising: a barrel; a rail 105 extending along the barrel; and a laser and illuminator system 705 comprising a cartridge that is releasably held in a front portion of the rail (Fig. 1, 7, 9; Par. 0045).
Regarding claim 2, Merlino discloses wherein a cavity is defined in the front portion of the rail and is sized and configured to receive the cartridge in an installed position (as seen in Fig. 1).
Regarding claim 9, Merlino discloses wherein: the cartridge comprises a first electrical connection at a rear portion thereof, a second electrical connection is in the cavity; and the first electrical connection and the second electrical connection engage one another when the cartridge is received in the cavity in the installed position (clearly seen in Fig. 1; 9).
Regarding claim 15, Merlino further discloses wherein the laser and illuminator system comprises: a covert infrared laser; an overt red laser; a covert infrared illuminator; and/or a white flashlight or illuminator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houde-Water in view of Chavez (US 2018/0156569).
Regarding claim 12, Houde-Water only one user input members 140 on the foregrip (Fig. 20 and 21), each user input member configured to control the power and/or intensity of one of the first laser, the second laser, and the illuminator (Fig. 20 and 21).
Chavez teaches that is known in the art of laser rail systems to have multiple input members (Fig. 8; elements 252, 352).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple user inputs, in view of Chavez, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houde-Water in view of Mathews et al (US 7,325,352) [hereinafter Mathews].
Regarding claim 14, Houde-Water discloses a door 110 slidably connected to the foregrip and configured to be selectively closed and opened to provide access to the chamber including the battery (Fig. 8 and 10), not a pivoting door.
Mathews teaches that it is known in the art of firearm accessories to provide pivoting doors (Fig. 4-5; element 50, pivots to close housing)
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Houde-Water such that the door pivots instead of slides, in view of Mathews, .  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houde-Water in view of Larson (US 9,835,411).
Regarding claim 16, Houde-Water does not disclose back up sights.  
Larson teaches that it known for rifles to have back up sights 24, 26; more specically a front backup sight that is movable between a collapsed position in a groove in the front portion of the rail and an upright position that is about 90 degrees from the collapsed position; and/or a rear backup sight that is movable between a collapsed position in a groove in a rear portion of the rail and an upright position that is about 90 degrees from the collapsed position (Col. 4, lines 9-13; Fig. 2 and 3).
It would have been obvious to one having ordinary skill art at the time the invention was filed to have modified Houde-Water such that there were back up sights in view of Larson, to obtain the desired result of a back-up sighting device if the laser sight no longer works. 

Allowable Subject Matter
Claims 3-8, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641